         Case 19-10923-JDW                         Doc 28          Filed 03/19/20 Entered 03/19/20 15:44:30                         Desc Main
                                                                  Document      Page 1 of 3
 Fill in this information to identify the case:
 Debtor 1         Sharon Dianne Crane
 Debtor 2         Rodney Crane
                   (Spouse, if filing)
 United States Bankruptcy Court for the Northern District of Mississippi
                                                (State)
 Case number: 19-10923-JDW




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                  12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s principal
residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to your proof of claim at
least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1

Name of Creditor: The Bank of New York Mellon Trust                                 Court Claim No. (if known): 04
Company, National Association fka The Bank of New York
Trust Company, N.A. as successor to JPMorgan Chase
Bank, N.A., as Trustee for Residential Asset Mortgage
Products, Inc., Mortgage Asset-Backed Pass-Through
Certificates Series 2006-RZ3

Last four digits of any number                                                      Date of Payment Change:                       May 1, 2020
you use to identify the debtor's                096
account:                                        4                                   Must be at least 21 days after date of
                                                                                    this notice.

                                                                                    New total payment:
                                                                                                                                  $899.26
                                                                                    Principal, interest, and escrow, if any

Part 1:         Escrow Account Payment Adjustment

Will there be a change in the debtor's escrow account payment?

     No.
     Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
     the basis for the change. If a statement is not attached, explain why:




            Current escrow payment: $278.51                                         New escrow payment: $299.03


Part 2:         Mortgage Payment Adjustment

Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s variable-rate account?

     No.
     Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
     attached, explain why:
            Current interest rate:            %                                     New interest rate: %


            Current principal and interest payment: $                               New principal and interest payment: $

Part 3:        Other Payment Change

Will there be a change in the debtor’s mortgage payment for a reason not listed above?

    No
    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
     (Court approval may be required before the payment change can take effect.)
            Reason for change:

            Current mortgage payment:                                               New mortgage payment:




Official Form 410S1                                                Notice of Mortgage Payment Change                                                Page 1
Debtor 1   CaseSharon
                 19-10923-JDW
                      D Crane                      Doc 28        Filed 03/19/20 Entered 03/19/20         15:44:30 Desc Main
                                                                                          Case number: _19-10923-JDW_____________
                  First Name             Middle Name
                                                                Document
                                                                 Last Name
                                                                              Page 2 of 3

 Part 4: Sign Here

 The person completing this notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box

       I am the creditor.
       I am the creditor’s authorized agent.
 I declare under penalty of perjury that the information in this Notice is true and correct to the best of my knowledge,
 information, and reasonable belief.

 X         /s/ Bradley P. Jones                                                            Date:     03/18/2020
           Signature




 Print:                 /s/ Bradley P. Jones                                               Title Attorney for Creditor
                        First Name                Middle Name           Last Name

 Company                Shapiro & Brown, LLC


 Address                1080 River Oaks Drive, Suite B-202
                        Number           Street

                        Flowood, MS 39232
                        City                                    State     ZIP Code


 Contact phone          (601) 981-9299
                                                                                           Email MSBankruptcy@logs.com




 Official Form 410S1                                               Notice of Mortgage Payment Change                                Page 2
Case 19-10923-JDW               Doc 28        Filed 03/19/20 Entered 03/19/20 15:44:30                           Desc Main
                                             Document      Page 3 of 3




                                                      Certificate of Service

I hereby certify that a copy of the foregoing Response to Notice of Mortgage Payment Change was served on the parties listed below
by postage prepaid U.S. Mail, First Class or served electronically through the Court’s ECF System at the e-mail address registered
with the Court on this Date:

Date: __March 19, 2020______




Chapter 13 Trustee: Locke D Barkley, Chapter 13 Trustee
Trustee Address: 6360 I-55 North, Suite 140, Jackson, MS 39211
Trustee Email: sbeasley@barkley13.com
Debtor's Counsel Name: Robert H. Lomenick, Jr.
Debtor's Counsel Address: P.O. Box 417, Holly Springs, MS 38635
Debtor's Counsel Email: rlomenick@gmail.com
Debtor Name: Sharon Dianne Crane
Debtor's Mailing Address: 590 Swaney Road, Holly Springs, MS 38635


Debtor Name: Rodney Crane
Debtor's Mailing Address: 590 Swaney Road, Holly Springs, MS 38635


                                                                   /s/ Bradley P. Jones
                                                          J. Gary Massey, MSB#1920
                                                          Bradley P. Jones, MSB#9731
                                                          Law Offices of Shapiro & Brown, LLC
                                                          1080 River Oaks Drive, Suite B-202
                                                          Flowood, MS 39232
                                                          19-023486
